Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations a bonding wire for connecting a first pad to a second pad wherein less than an entire portion of a top surface of the neck part is covered by the wire part, and the wire part is in contact with the neck part, a side surface of the ball part and the first pad. The closest prior art references US 20110070729 (Kurita) and US 20060163331 (Babinetz) do not teach or suggest these feature either alone or in combination. Claims 2-10 depend from this claim and are allowable for at least that reason.
Claim 11 recites the limitations a bonding wire configured to connect the first pad to the second pad, wherein a portion of a top surface of the neck part is covered by the wire part, and the wire part is in contact with the neck part, a side surface of the ball part, and the first pad. . The closest prior art references US 20110070729 (Kurita) and US 20060163331 (Babinetz) do not teach or suggest these feature either alone or in combination. Claims 12-15 depend from this claim and are allowable for at least that reason.
Claim 16 recites the limitations a bonding wire configured to connect the first pad to the second pad; and a wire part extending from the neck part to the second pad; and a stitch part bonded to the second pad, and wherein a top surface of the neck part is completely covered by the adhesive film, and the wire part is in contact with the neck part, a side surface of the ball part, and the first pad. The closest prior art references US 20110070729 (Kurita) and US 20060163331 (Babinetz) do not teach or suggest these feature either alone or in combination. Claims 17-20 depend from this claim and are allowable for at least that reason.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        


/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        03/29/21